RESOLUCIÓN
Por la presente se ordena añadir el segundo párrafo a la Regla 8 de Conducta y Eficiencia para los Alguaciles y Al-guaciles Auxiliares del Tribunal de Primera Instancia del Estado Libre Asociado de Puerto Rico para que disponga lo siguiente:
Regla 8. Ideas y cuestiones políticas
Salvo el derecho a sus propias ideas sobre cuestiones políti-cas y, desde luego, al sufragio, ningún alguacil aportará dinero, en forma directa o indirecta, a organismos o partidos políticos, ni ocupará cargo en los mismos o participará en campañas po-líticas de clase alguna.

Se prohíbe a todo Alguacil o Alguacil Auxiliar el uso de todo distintivo, emblema o logo, tales como la pava, la palma, la estrella, bandera de cualquier partido político y otros prendedo-res, botones y afiches que identifiquen al usuario con determi-nado partido político, en su vestimenta o sobre su persona, en forma visible, mientras dicho empleado o funcionario se halle en funciones de su trabajo o empleo y ¡o se encuentre dentro de alguno de los edificios o facilidades de la Rama Judicial.


Esta resolución tendrá vigencia inmediata.


Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino. El Juez Asociado Señor Corrada Del Río disintió de la parte de la resolución que prohíbe el uso de la estrella por entender que no se trata de un símbolo político *968sino cultural y social, y que tal prohibición vulnera los de-rechos de expresión. Entiende, además, que la referencia a las banderas no incluye las de Puerto Rico y/o Estados Uni-dos, las cuales, por tratarse de símbolos patrios y no polí-tico-partidista, no están sujetas a la prohibición.
(Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo